MEMORANDUM OF DECISION.
Harold Dale Hayward appeals from the pro forma decree dismissing his petition for award of compensation on grounds of lack of notice. 39 M.R.S.A. § 63. Hayward contends on appeal that the evidence establishes that his employer, Department of Audit, “had knowledge of the injury” so as to excuse the failure to give notice. 39 M.R.S.A. § 64. The Commissioner was warranted in finding that, although the employer was aware that Hayward wore a Thomas collar, it “was aware of neither the cause nor the extent of the alleged injury.” Knowledge by the employer of an injury is insufficient without knowledge that the injury is, or may be, work related. Murray v. T.W. Dick Co., Inc., Me., 398 A.2d 390, 391-92 (1979). That Hayward claims that his own testimony would support a different conclusion is of no consequence on appeal. Dunton v. Eastern Fine Paper Co., Me., 423 A.2d 512, 518 (1980).
The entry is:
Judgment affirmed.
It is ordered that the employer pay to the employee an allowance of $300.00 for his counsel fees plus his reasonable out-of-pocket expenses for this appeal.
All concurring.